Citation Nr: 0901212	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  00-09 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected residuals of a left total 
hip arthroplasty for the period from March 1, 1998 to March 
20, 2000.

2.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected residuals of a left total hip 
arthroplasty for the period beginning on May 1, 2002.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected postoperative chronic 
anterior cruciate ligament insufficiency with reconstructive 
surgeries of the right knee for the period prior to August 
30, 2006, to include a separate compensable evaluation for 
instability.

4.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected postoperative chronic anterior cruciate 
ligament insufficiency with reconstructive surgeries of the 
right knee for the period beginning on August 30, 2006, to 
include a separate compensable rating for arthritis with 
limitation of motion.

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to February 
1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The Board previously remanded this appeal in April 2005, 
February 2007, and July 2008 for further development of the 
record.

There was a temporary total rating assigned between May 20, 
2000 and April 30, 2002 for surgery and post-surgical 
convalescence.  That period is not at issue.  A total rating 
has been awarded since May 1, 2002.

In view of the action taken below, issues 3 and 4 have been 
recharacterized to consider all pertinent bases for assigning 
increased ratings.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).


FINDINGS OF FACT

1.  For the period from March 1, 1998 to March 20, 2000, the 
service-connected left hip disability is shown to be 
productive of a disability picture more nearly approximated 
by impairment of the femur with marked knee or hip 
disability.  

2.  For the period beginning on May 1, 2002, the service-
connected left hip disability is not shown to be productive 
of markedly severe residual weakness, pain or limitation of 
motion following implantation of the prosthesis.

3.  For the period prior to August 30, 2006, the service-
connected right knee disability is not shown to be manifested 
by dislocated semilunar cartilage with frequent episodes of 
"locking," pain and effusion into the joint.  There was 
minimal limitation of motion, but there are findings 
indicative of slight instability with good muscle strength.

4.  For the period beginning on August 30, 2006, the service-
connected right knee disability is not shown to be productive 
of a disability picture greater than severe impairment of the 
knee.  In addition to the instability and subluxation rating 
assigned, there is objective evidence of some limitation of 
motion due to arthritic changes.


CONCLUSIONS OF LAW

1.  For the period from March 1, 1998 to March 20, 2000, the 
criteria for the assignment of a 30 percent evaluation, but 
not higher, for the service-connected left hip disability 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.71a, Diagnostic Code 5255 (2008).

2.  For the period beginning on May 1, 2002, the criteria for 
the assignment of an evaluation in excess of 50 percent for 
the service-connected residuals of a left total hip 
arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5054 (2008).

3.  For the period prior to August 30, 2006, the criteria for 
the assignment of an evaluation in excess of 10 percent for 
the service-connected right knee disability have not been met 
on the basis of limitation of motion.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5256-5262 (2008).

4.  The criteria for a separate 10 percent rating, but no 
more, based on instability have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5257 
(2008).

5.  For the period beginning on August 30, 2006, the criteria 
for the assignment of an evaluation in excess of 30 percent 
for the service-connected right knee disability have not been 
met on the basis of instability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5256-5262 (2008).

6.  The criteria for a separate 10 percent rating, but no 
more, based on limitation of motion of the right knee, with 
arthritis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.71a, Diagnostic Codes 5010-5003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his service-connected disorders.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, the RO readjudicated the 
issues on appeal, most recently in an August 2008 
Supplemental Statement of the Case

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  Further, the veteran was fully 
notified that he was awarded a disability evaluation and an 
effective date for that evaluation in the appealed rating 
decision.

Finally, as this case stems from the propriety of initial 
evaluations for the service-connected disabilities, rather 
than a claimed increase in existing evaluation, it is readily 
distinguishable from the type of situation addressed in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  In that 
case, the Court required specific notification duties in 
increased evaluation cases, where a worsening of the 
disability had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected; whereas an initial claim for compensation focuses 
on substantiating a claim of service connection by finding 
evidence of an in-service incident, a current disability and 
a nexus between the two.  Thus, the heightened duties of 
notification as outlined in Vazquez-Flores are not required 
when the appeal concerns the propriety of an initial 
evaluation.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II. Increased ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 


A.	Facts

In a September 1999 rating decision, the RO granted service 
connection for the veteran's left hip and right knee 
disabilities.  The RO assigned a 20 percent evaluation for 
the left hip disability under Diagnostic Code (DC) 5255, the 
criteria for evaluating impairment of the femur.  38 C.F.R. 
§ 4.71a.  The RO assigned a 10 percent evaluation for the 
right knee disability under DC 5259, the criteria for 
evaluating removal of symptomatic semilunar cartilage.  
38 C.F.R. § 4.71a.  

The veteran initially underwent left total hip arthroplasty 
in March 2000.  The procedure was unsuccessful and the 
veteran underwent revision surgery in June 2000, March 2001 
and April 2004.  Following the veteran's total hip 
replacement surgery, his left hip disability was re-evaluated 
under DC 5054, the criteria for evaluating hip replacement 
(prosthesis).  38 C.F.R. § 4.71a.  In a June 2000 rating 
decision, the RO assigned a temporary total evaluation for 
the left hip disability, effective from March 20, 2000 to 
April 30, 2001.  A 30 percent evaluation (the minimum rating 
assignable following hip replacement) was assigned effective 
May 1, 2001.  In a December 2001 rating decision, the RO 
extended the temporary total evaluation for the left hip 
disability until April 30, 2002.  Consequently, the 30 
percent evaluation became effective May 1, 2002.  In an 
August 2003 rating decision, the RO increased the veteran's 
left hip disability evaluation to 50 percent, effective May 
1, 2002.  Since the increase during the appeal did not 
constitute a full grant of the benefit sought, the veteran's 
claim for an increased evaluation for the left hip disability 
remains on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 
(1993). 

In a January 2008 rating decision, the RO re-evaluated the 
veteran's right knee disability under DC 5257, the criteria 
for evaluating other impairment of the knee.  The RO 
increased the veteran's right knee disability evaluation to 
30 percent, effective August 30, 2006.  Since this increase 
during the appeal did not constitute a full grant of the 
benefit sought, the veteran's claim for an increased 
evaluation for the right knee disability remains on appeal.  
See AB v. Brown, 6 Vet.App. at 39 (1993).

In an October 1998 VA joints examination, the examiner 
recorded the history of the veteran's left hip and right knee 
disabilities.  The veteran complained that he experienced 
continual discomfort in his hips and knees.  He was able to 
work a 40-44 hour week as a manager of a K-Mart.  He was 
unable to perform any type of lifting.  He did a lot of 
sitting; however, he could only sit for periods of 30 minutes 
at a time because prolonged sitting exacerbated his pain 
greatly.  Additionally, standing, sleeping or any prolonged 
position caused him great discomfort.  He continued to take 
Percocet to manage his pain.

Objectively, he had a limp to his gait favoring more of his 
left hip than the right, possibly also favoring his right 
knee and foot.  He was able to heel walk without much 
discomfort; however, toe-walking was difficult due to great 
discomfort in his foot, knees and hip.  His bilateral flexion 
at the knee was 5/5 as was the extension of his knee (5/5).  
He had 4-/5 strength at his hip flexor and hamstring on the 
left hip.  His hip range of motion was 0 to 90-100 degrees 
bilaterally and symmetric with some discomfort at the extreme 
ends of his range of motion.  His left hip was limited to 
internal and external rotation of 15-20 degrees.  His flexion 
at the waist was to approximately 80 degrees; extension was 
normal; and, hip rotators and lateral bends were within 
normal limits.

A May 1998 X-ray report showed possible small joint effusion.  
There were multiple instrumentations and placement screws and 
clips involving the tibia and the femur.  There were 
degenerative changes involving the knee with osteophyte 
formation involving the medial, femoral and tibial condyles, 
along with joint space narrowing in the region.  A July 1998 
X-ray of the left hip showed severe degenerative changes of 
the left hip suggestive of osteonecrosis or possibly old 
trauma.

A corresponding October 1998 VA general examination found the 
right lower extremity displayed decreased range of motion 
with discomfort.  The veteran was unable to walk on his heels 
due to discomfort in his right knee.  

In a February 1999 addendum statement, the examiner noted 
that the veteran's right knee range of motion was 0-110 
degrees.  The examiner concluded that the veteran had chronic 
right knee strain most likely than not related to several 
unsuccessful operative interventions.  The veteran was 
diagnosed with chronic knee strain, secondary residuals of 
ACL reconstructions with degenerative changes and osteophyte 
formation involving the medial, femoral and tibial condyles 
along with joint space narrowing.  The veteran was also 
diagnosed with severe degenerative changes left femoral head 
suggestive of osteonecrosis.

In an August 1999 VA record, the veteran's various 
disabilities were evaluated.  He complained of severe pain in 
the left hip and stated he used Oxycodone and Acetominophen 
to manage the pain.  He had been advised that he needed hip 
replacement and was considering having the procedure done.  
He was unable to lift his left leg over his right leg because 
of his hip.  Objectively, he was unable to abduct his left 
hip greater than 40 degrees.  Additionally, he could not lift 
the leg from the hip more than 40 degrees.  The veteran 
underwent left total hip arthroplasty in March 2000.  He had 
revision surgeries in June 2000, March 2001 and April 2004.  

In May 2000, the veteran reported to the National Naval 
Medical Center for a period evaluation of his disabilities.  
The veteran complained of continued chronic right knee laxity 
and pain.  He also complained of additional disabilities 
secondary to his right knee disability.  

Objectively, range of motion of the right knee was 5-120 
degrees.  He had a 12 mm Lachman on the right knee with a 
soft end point.  He had no effusion and no specific 
tenderness to palpation.  He was distally neurovascularly 
intact on the right lower extremity and had multiple well-
healed surgical scars on the right knee.  The examiner noted 
the veteran's right knee disability remained unchanged.

In a June 2001 VA joints examination, the examiner recorded 
the history of the veteran's right knee disability.  The 
veteran complained that his right knee felt like it was 
giving out and swelling up when he stood for prolonged 
periods of time or walked short distances.  He also had pain 
when he slept and complained that his activities were 
severely limited.  He could not run and even needed a cane to 
walk longer distances.  He reported his right knee pain had 
consistently gotten worse over the last 2 years.  

Objectively he walked to the examining room without an 
assistive device; however, he reported he had his cane in his 
car and used it for long distances and when the knee swelled.  
His gait was antalgic.  Range of motion in the knee was 0-130 
degrees.  Right collateral ligament laxity was positive.  
There was small effusion at the right lateral knee and 
multiple scars on the knee.  The veteran's right knee 
disability was confirmed.  The examiner noted the veteran 
complained of a worsening right knee pain which limited his 
activities.  The examiner also noted the veteran was unable 
to work.

In a January 2002 record from the National Naval Medical 
Center, the physician noted that the veteran had right knee 
osteoarthritis and left hip total joint replacement.  The 
physician reported that the veteran had severe weakness and 
pain due to the osteoarthritis and had limited left hip and 
right knee motions.

In a July 2002 VA joint examination, veteran reported that he 
did not have much of a problem with his left hip at the 
present time.  However, he was very anxious about motion of 
the hips, given his history of previous dislocations.  
Additionally, he reported that he could not stand for 
prolonged periods of time and his walking was severely 
limited due to his knee condition.

Objectively he walked with a limp on the right leg.  There 
was pain on palpation about the left inguinal region and over 
the left gluteal area.  Range of motion in the hip was as 
follows: flexion to 90 degrees; abduction to 20 degrees; 
external rotation to 15 degrees; and, internal rotation to 10 
degrees.  The examiner commented that the most optimistic 
prognosis of the long term effects of the veteran's hip 
condition was bleak.  The examiner explained that the 
components of the hip replacement would almost certainly fail 
leading to arthrodesis or Girdleston procedure.  Further, 
given his history of postoperative wound infections of the 
knee, additional hip surgeries were more susceptible to 
postoperative wound infections and associated complications.  
The veteran did not have much current problems; however, the 
examiner stated that it was almost a certainty that he would 
have problems in the near future.

In a July 2003 VA joints examination, the veteran complained 
that his left hip was popping and he was experiencing 
increasing pain.  He complained of daily flare ups of his hip 
and knee pain; however, he had not had any incapacitating 
episodes.  He experienced episodic numbness of legs, pain in 
his back and pain in his left groin and testicular area.  He 
did not use any assistive devices.  He reported that he was 
unable to do any significant lifting, pushing or pulling.  
Standing and walking was limited to 10 minutes or less.  He 
was unable to do any kneeling, squatting or stooping.  
Sitting and car travel caused significant back and hip pain.  
His sleep was occasionally disturbed by hip and knee pain.

Objectively, his right knee exhibited no significant effusion 
of the knee.  He could flex the knee to 95 degrees and extend 
to -5 degrees.  Range of motion testing of the left hip was 
not performed because the veteran had significant difficulty 
with clicking of the hip.

The examiner opined that the veteran was unemployable due to 
his disabilities.  The examiner noted the examination was 
conducted during a period of quiescent symptoms.  The 
symptoms elicited during this examination were not compatible 
with the diagnosis.  During flare ups, the physical findings 
of the examination could be significantly different.  The 
examiner noted that the painful symptoms noted would require 
the veteran to expend extra energy in completing tasks and 
lead to early fatigue, weakened movements and ultimately a 
loss of coordination.

In a February 2004 VA treatment record, the veteran 
complained that his left hip had been popping in and out 
whenever he walked.  He had been avoiding further hip 
surgery.  His hip recently gave out and he fell over causing 
a problem with his shoulder.  He complained that the pain 
level had increased significantly and he was taking Oxycodone 
every 2-6 hours to manage the pain.

In August 2006, the veteran was seen for a follow-up 
appointment for his hip disability.  The examiner noted the 
history of his left hip and right knee disabilities.  The 
veteran complained of continued mild/moderate left hip pain 
with subluxation; however, he did not have frank dislocation.  
He also complained of increasing symptoms of his right knee 
disability with moderate/severe osteoarthritis.

He had left hip flexion to 100 degrees with mild pain; 
internal rotation to 5 degrees and external rotation to 15 
degrees.  In his knees he had bilateral Lachmann with 
increased translation.  His range of motion was 0-115 
degrees.  He was diagnosed with osteoarthritis of the hip 
status post total hip arthroplasty and revision and moderate 
to severe osteoarthritis of the knee.  The examiner noted 
that the veteran continued to be at significant risk for 
dislocation of left total hip arthroplasty necessitating 
numerous precautions with activity and range of motion that 
preclude his gainful employment.  The examiner also noted 
that the veteran was also at risk for continued degeneration 
of osteoarthritis of his right knee which would require total 
knee replacement at some point in the future.

A January 2008 VA x-ray of the right knee showed narrowing of 
the medial compartment of the femoral tibial joint with 
subchondral sclerosis and early spur formation.  There was 
also degenerative change with spur formation along the 
articular surface of the patella.  Additionally, there was 
fullness in the suprapatellar region suggesting a joint 
effusion.

In a subsequent January 2008 VA treatment record, examination 
of the right knee showed joint effusion without erythema or 
bony deformity.  He was able to ambulate without much 
difficulty.  Range of motion was 0-120 degrees 
(approximately).  There was moderate tenderness with 
palpation over the medial joint line.  There was minimal 
lateral joint line tenderness and tenderness with palpation 
into the popliteal fossa.  There was crepitation in the 
patella on motion.  McMurray sign was negative.  Anterior 
drawer and Lachmann showed 1+ laxity bilaterally.  Varus and 
valgus were stable with stress.  Posterior drawer was 
negative, he was neurovascularly intact in the lower 
extremities with good perfusion distally and sensation was 
intact to light touch throughout.  The examiner commented 
that the veteran had quite a bit of laxity in both knees.  
The veteran was advised to continue wearing his knee brace 
and he was prescribed additional medication to manage his 
pain.
B.	Left hip

The RO originally evaluated the veteran's left hip disability 
under DC 5255, the criteria for evaluating malunion of the 
femur.  38 C.F.R. § 4.71a.  Under DC 5255, a 20 percent 
evaluation is assigned for malunion of the femur with 
moderate knee or hip disability.  A 30 percent evaluation is 
assigned for malunion with marked knee or hip disability.  A 
60 percent evaluation is assigned for fracture of surgical 
neck with false joint or impairment with nonunion without 
loose motion and weightbearing preserved with aid of brace.  
An 80 percent evaluation is assigned for fracture of the 
shaft or anatomical neck with nonunion, with loose motion 
(spiral or oblique fracture).

The Board has applied the noted criteria to the facts at hand 
for the period March 1998 to March 2000.  Given its review of 
the medical evidence of record during this time period, the 
Board finds that the veteran's overall service-connected left 
hip disability picture is more analogous to malunion with 
marked knee or hip disability.  Thus for this time period, a 
30 percent evaluation is warranted for the service-connected 
left hip disability.  38 C.F.R. § 4.71a, DC 5255 (2008). As 
the veteran is not shown to have fracture of surgical neck 
with false joint or impairment with nonunion without loose 
motion and weightbearing preserved with aid of brace, an 
evaluation in excess of 30 percent is not warranted.  As the 
veteran is not shown to have ankylosis of the hip or flexion 
limited to 10 degrees, an evaluation in excess of 30 percent 
is not warranted under any other provisions evaluating hip 
disorders.

As noted above, following the veteran's total hip replacement 
surgery in March 2000, his left hip disability was re-
evaluated under DC 5054, the criteria for evaluating hip 
replacement (prosthesis).  38 C.F.R. § 4.71a.  Under DC 5054, 
a 50 percent evaluation is assigned for moderately severe 
residuals of weakness, pain or limitation of motion following 
implantation of the prosthesis.  A 70 percent evaluation is 
assigned for markedly severe residuals of weakness, pain or 
limitation of motion following implantation of the 
prosthesis.  A 90 percent evaluation is assigned following 
implantation of prosthesis with painful motion or weakness 
such as to require the use of crutches.  A total evaluation 
is assigned for 1 year following implantation of the 
prosthesis.

The Board has applied the noted criteria to the facts at hand 
for the period subsequent to May 1, 2002.  Given its review 
of the medical evidence of record during this time period, 
the Board finds that the veteran's overall service-connected 
left hip disability picture is shown to be productive of 
symptoms no greater than moderately severe residuals of 
weakness, pain or limitation of motion.  Thus, an evaluation 
in excess of 50 percent is not warranted.  The Board notes 
that the record during this time period indicates that the 
veteran's left hip disability could potentially get worse in 
the future; however, the Board observes that the present 
level of disability is the primary concern when assigning 
disability ratings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The Board is aware that the veteran underwent a revision 
surgery for his hip disability in April 2004.  However, the 
Board finds that to assign a temporary evaluation for the 
year after this surgery would be strictly academic with no 
additional benefit to the veteran given his rated service 
connected disabilities and the fact he received a total 
disability rating based on unemployability (TDIU) beginning 
in May 2002.  For all these reasons, the Board finds that an 
evaluation in excess of 50 percent for the left hip 
disability is not warranted for the time period beginning in 
May 2002.

C.	Right knee

For the time period prior to August 30, 2006, the RO 
evaluated the veteran's right knee disability under DC 5259, 
the criteria for evaluating removal of symptomatic semilunar 
cartilage.  38 C.F.R. § 4.71a.  Under DC 5259, a 10 percent 
evaluation is the highest assignable rating for disabilities 
rated under this criteria.  This rating is based primarily on 
pain and limitation of motion, which it should be noted, is 
noncompensable under the rating provisions.  There is 
arthritis, with some limitation of motion, which would 
warrant a 10 percent rating, but that would be contemplated 
by the rating assigned under DC 5259.

The record also reflects however, some minimal instability of 
the right knee prior to August 30, 2006.  When seen in June 
2001, there was a finding of right collateral ligament 
laxity.  Muscle strength in the leg has generally been 
strong, and prior to August 30, 2006 more significant 
instability was not shown.  This finding, however, warrants a 
separate 10 percent rating, but no more, for knee impairment 
with slight instability.  More than slight instability is not 
shown at this time.

In a January 2008 rating decision, the RO re-evaluated the 
veteran's right knee disability under DC 5257, based on the 
findings of an August 30, 2006 medical record.  Under DC 
5257, a 30 percent evaluation is the maximum rating for other 
impairment of the knee, including instability or subluxation.  
The RO concluded that findings more nearly approximated 
severe impairment under this code.

Reviewing the rating action, however, does not seem to 
provide for pain and limitation of motion of the knee 
secondary to arthritis.  It is not clear if such impairment 
was contemplated, if it was, it is not set out with 
sufficient clarity to allow for appellate review.  Separate 
ratings for limitation of motion and instability may be 
assigned.  In this case, the limitation of motion does not 
reveal such limitation under the codes to warrant a 
compensable rating.  With arthritis and some limitation of 
motion, however, a 10 percent rating, but no more, is 
warranted.  38 C.F.R. § 4.71a DC 5010-5003.  Thus, a 10 
percent rating, but no more, based on limitation of motion is 
granted as of August 30, 2006.

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Further as noted above, the 
veteran is already in receipt of a TDIU rating due to his 
service-connected disabilities.
   


	(CONTINUED ON NEXT PAGE)


ORDER

For the period from March 1, 1998 to March 20, 2000, an 
increased evaluation of 30 percent, but not higher for the 
service-connected left hip disability is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.

For the period beginning on May 1, 2002, an evaluation in 
excess of 50 percent for the service-connected residuals of a 
left total hip arthroplasty is denied.

For the period prior to August 30, 2006, an initial 
evaluation in excess of 10 percent for the service-connected 
postoperative chronic anterior cruciate ligament 
insufficiency with reconstructive surgeries of the right knee 
is denied, based on limitation of motion.

For the period prior to August 30, 2006, a separate 10 
percent rating, but no more, is granted for instability of 
the right knee.  The appeal is granted to this extent subject 
to the law and regulations governing the award of monetary 
benefits.

For the period beginning on August 30, 2006, an evaluation in 
excess of 30 percent for the service-connected postoperative 
chronic anterior cruciate ligament insufficiency with 
reconstructive surgeries of the right knee is denied, based 
on instability or subluxation.

For the period beginning August 30, 2006, a separate 10 
percent rating, but no more, for arthritis of the knee with 
some limitation of motion is granted, subject to the law and 
regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


